UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-7650



NEAL MOSES,

                                               Petitioner - Appellant,

          versus


B. A. BLEDSOE, Warden,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-03-149)


Submitted:    March 24, 2005                  Decided:   March 29, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Neal Moses, Appellant Pro Se. Betsy Steinfeld Jividen, OFFICE OF
THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Neal Moses, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2241

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Moses v. Bledsoe, No. CA-03-149 (N.D.W. Va., Sept. 28, 2004).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -